                     IN THE UNITED STATED DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF NORTH CAROLINA
                                Civil Action No.: 1:17-cv-995

 TRACY ADAMS, CARRIE ALBERS,                   )
 NICOLE BARILLA, WALTER BEST, JR.,             )
 LASHONDA BUTLER, DAVID DUGAN,                 )
 MICHAEL ELLISON, TRISTAN EVANS,               )
 ANITA FISHER, JUDITH FORDHAM,                 )
 DANI   GANNON,    ROBERT   AND                )
 SANDRA HEINITZ, TORROL HOLT,                  )
 KENNETH KOEPPLINGER, LOIS KERR,               )
 PAMELA LAVENHOUSE, BRIDGET                    )
 LEAK,    CHARLES     MCDONALD,                )
 DARRELL PEEBLES, SUSAN SAVAGE,                )
 BERNICE SCOTT, LUKHWINDER AND                 )
 RATTANDEEP SIDHU, RHODA SMITH,                )
 MICHAEL      SPEHR,    WILLIAM                )
 VAUGHAN, KAY WENGER, AND                      )
 PATRICIA WILLIAMS ON BEHALF OF                )
 THEMSELVES      AND     OTHERS                )
 SIMILARLY SITUATED,                           )
                                               )
                     Plaintiffs,               )
                                               )
 v.
                                               )
                                               )
 SETERUS, INC.,                                )
                                               )
                     Defendants                )
                                               )
                                               )

                                   [PROPOSED] ORDER

        This cause came before the Court pursuant to the Unopposed Motion For Preliminar y

Approval Of Class Action Settlement, Certifying Class For Purposes Of Settlement, Directing

Notice To The Class, And Scheduling Fairness Hearing. Plaintiffs Tracy Adams, Carrie

Albers, Nicole Barilla, Walter Best, Jr., Lashonda Butler, David Dugan, Michael Elliso n,




      Case 1:17-cv-00995-CCE-LPA Document 107-3 Filed 12/17/20 Page 1 of 14
Tristan Evans, Anita Fisher, Judith Fordham, Dani Gannon, Robert and Sandra Heinitz,

Torrol Holt, Kenneth Koepplinger, Lois Kerr, Pamela Lavenhouse, Bridget Leak, Charles

McDonald, Darrell Peebles, Susan Savage, Bernice Scott, Lukhwinder and Rattandeep

Sidhu, Rhoda Smith, Michael Spehr, William Vaughan, Kay Wenger, and Patricia

Williams (collectively, “Plaintiffs”), and Seterus, Inc. (“Seterus”) (collectively, “the

Parties”) have agreed to a Settlement Agreement (“the Settlement” or “Settle me nt

Agreement”) resolving this action;

      WHEREAS, the Settlement Agreement sets forth the terms and conditions of a

proposed class action settlement and Plaintiffs have moved, pursuant to Fed. R. Civ. P.

23(e) and 23(g), for an Order seeking preliminary approval of a class action settleme nt,

certifying the settlement class, appointing settlement class counsel and settlement class

representatives, approving class notice, and scheduling a fairness hearing (“Motion”);

      IT IS ORDERED that the Motion is GRANTED, subject to the following terms and

conditions:

                   Class Certification for Settlement Purposes Only
       1.     The proposed Settlement      Agreement    submitted   with the Motion is

preliminarily approved, pending the notice and formal approval process set forth herein.

       2.     Based on the submissions of the parties, and for purposes of this settleme nt

only, the Court conditionally makes the following findings:

              a.     The members of the Classes defined in the Settlement Agreement are

       so numerous as to make joinder impracticable;




    Case 1:17-cv-00995-CCE-LPA Document 107-3 Filed 12/17/20 Page 2 of 14
              b.     There are questions of law and fact common to the Classes, and such

       questions predominate over any questions affecting only individual Class Members;

              c.     Plaintiffs’ claims are typical of the claims of the Class Members;

              d.     Plaintiffs and their counsel can fairly and adequately protect, and have

       to date fairly and adequately protected, the interests of the Class Members in this

       action; and

              e.     A class action is superior to other available methods for fairly and

       efficiently resolving the controversy placed at issue in this Action.

       3.     Accordingly, for settlement purposes only, pursuant to Fed. R. Civ. P. 23(a)

and (b)(3), the Court provisionally certifies the Classes defined as:

              NC Class: All North Carolina residential mortgagors
              whose mortgage servicing was transferred to Seterus
              to whom Seterus sent a letter warning of acceleration
              of the home loan and/or commencement of foreclosure
              proceedings upon less than full payment of the
              “amount due” or “default amount,” dated from
              November 2, 2013 through February 28, 2019.

              KS Class: All Kansas residential mortgagors whose
              mortgage servicing was transferred to Seterus while
              in a state of default, to whom Seterus sent a letter
              warning of acceleration of the home loan and/or
              commencement of foreclosure proceedings upon less
              than full payment of the “amount due” or “default
              amount,” dated from August 24, 2017 through
              February 28, 2019.

              MI Class: All Michigan residential mortgagors whose
              mortgage servicing was transferred to Seterus to
              whom Seterus sent a letter warning of acceleration of
              the home loan and/or commencement of foreclosure
              proceedings upon less than full payment of the




    Case 1:17-cv-00995-CCE-LPA Document 107-3 Filed 12/17/20 Page 3 of 14
        “amount due” or “default amount,” dated from
        September 4, 2012 through February 28, 2019.

        FL Class: All Florida residential mortgagors whose
        mortgage servicing was transferred to Seterus while
        in a state of default, to whom Seterus sent a letter
        warning of acceleration of the home loan and/or
        commencement of foreclosure proceedings upon less
        than full payment of the “amount due” or “default
        amount,” dated from January 25, 2018 through
        February 28, 2019.

        MN Class: All Minnesota residential mortgagors
        whose mortgage servicing was transferred to Seterus
        while in a state of default, to whom Seterus sent a
        letter warning of acceleration of the home loan and/or
        commencement of foreclosure proceedings upon less
        than full payment of the “amount due” or “default
        amount,” dated from May 24, 2018 through February
        28, 2019.

        NJ Class: All New Jersey residential mortgagors
        whose mortgage servicing was transferred to Seterus
        while in a state of default, to whom Seterus sent a
        letter warning of acceleration of the home loan and/or
        commencement of foreclosure proceedings upon less
        than full payment of the “amount due” or “default
        amount,” dated from September 12, 2017 through
        February 28, 2019.

        NY Class: All New York residential mortgagors whose
        mortgage servicing was transferred to Seterus while
        in a state of default, to whom Seterus sent a letter
        warning of acceleration of the home loan and/or
        commencement of foreclosure proceedings upon less
        than full payment of the “amount due” or “default
        amount,” dated from September 7, 2017 through
        February 28, 2019.

        GA Class: All Georgia residential mortgagors whose
        mortgage servicing was transferred to Seterus while




Case 1:17-cv-00995-CCE-LPA Document 107-3 Filed 12/17/20 Page 4 of 14
        in a state of default, to whom Seterus sent a letter
        warning of acceleration of the home loan and/or
        commencement of foreclosure proceedings upon less
        than full payment of the “amount due” or “default
        amount,” dated from March 1, 2018 through February
        28, 2019.

        CA Class: All California residential mortgagors
        whose mortgage servicing was transferred to Seterus
        to whom Seterus sent a letter warning of acceleration
        of the home loan and/or commencement of foreclosure
        proceedings upon less than full payment of the
        “amount due” or “default amount,” dated from
        February 7, 2018 through February 28, 2019.

        MO Class: All Missouri residential mortgagors whose
        mortgage servicing was transferred to Seterus while
        in a state of default, to whom Seterus sent a letter
        warning of acceleration of the home loan and/or
        commencement of foreclosure proceedings upon less
        than full payment of the “amount due” or “default
        amount,” dated from November 13, 2017 through
        February 28, 2019.

        PA Class: All Pennsylvania residential mortgagors
        whose mortgage servicing was transferred to Seterus
        while in a state of default, to whom Seterus sent a
        letter warning of acceleration of the home loan and/or
        commencement of foreclosure proceedings upon less
        than full payment of the “amount due” or “default
        amount,” dated from December 18, 2017 through
        February 28, 2019.

        AL Class: All Alabama residential mortgagors whose
        mortgage servicing was transferred to Seterus while
        in a state of default, to whom Seterus sent a letter
        warning of acceleration of the home loan and/or
        commencement of foreclosure proceedings upon less
        than full payment of the “amount due” or “default
        amount,” dated from May 7, 2018 through February
        28, 2019.




Case 1:17-cv-00995-CCE-LPA Document 107-3 Filed 12/17/20 Page 5 of 14
       Excluded from the Settlement Classes are (a) any of Defendants’ respective office rs,

directors, and employees; (b) anyone who has previously executed a written release of all

claims against Defendants related to the Final Letters and would otherwise be a member of

the Settlement Classes; (c) any individuals who properly opt-out of the Settlement Classes

pursuant to the procedures described herein; (d) the district judge presiding over this case

and the judges of the United States Court of Appeals for the Fourth Circuit, as well as the

Court’s immediate family and Court staff.; (e) any person within the third degree of

relationship of those individuals in categories (c) or (d); (f) the spouses of those individ ua ls

within categories (c), (d), and (e); and (g) any co-borrowers on the same subject loan of

those individuals within categories (c), (d), and (e).

                          Class Counsel and Class Representative
       4.      Scott C. Harris, and Patrick M. Wallace of Whitfield Bryson LLP                and

Edward H. Maginnis, Karl S. Gwaltney, and Asa C. Edwards, IV, of Maginnis Law, PLLC,

and are appointed as Class Counsel, and for the purposes of the Michigan sub-class only,

Andrew J. McGuinness is appointed as Class Counsel together with Mr. Harris, Mr. Mr.

Wallace, Mr. Maginnis, Mr. Gwaltney, and Mr. Edwards.

       5.      Plaintiffs are appointed as representative of the Settlement Classes.

                                     Preliminary Approval
       6.      The Settlement Agreement is preliminarily approved as describing a

settlement that is within the range of settlements that the Court would find to be fair,

reasonable and adequate.




    Case 1:17-cv-00995-CCE-LPA Document 107-3 Filed 12/17/20 Page 6 of 14
       7.       The Court’s preliminary approval is subject to the right of any Class Member

to challenge the Settlement and to show cause, if any exists, why a Final Order and

Judgment dismissing this Action based on the Settlement should not be entered, after due

and adequate notice has been provided to the Class and a fairness hearing has been held as

otherwise ordered herein.

       8.       The Court finds that the Settlement Agreement resulted from arm’s-length

negotiations,   extensive investigation,   and motions practice, and that the proposed

settlement is sufficiently fair and reasonable so as to warrant notice thereof to the Classes,

and to warrant a hearing concerning the settlement and the terms set forth in the Settlement

Agreement.

                                       Fairness Hearing
       9.       A hearing (the “Fairness Hearing”) shall be held before this Court on

________ at ______ to determine whether (a) the Classes provisionally certified herein in

fact satisfy each of the prerequisites for class certification set forth in Fed. R. Civ. P. 23(a)

and Fed. R. Civ. P. 23(b)(3); (b) the settlement proposal described in the Settlement

Agreement is fair, reasonable, and adequate; (c) orders granting final approval of the

Settlement, entering final judgment and dismissing Plaintiffs’ Consolidated Complaint, as

provided in the Settlement, should be entered; and (d) the applications of Class Counsel for

the payment of attorneys’ fees and expenses and Plaintiffs’ incentive awards should be

approved.

       10.      At the Fairness Hearing, the Court will consider any properly presented

objections by the Settlement Class members and the parties’ responses to any such




    Case 1:17-cv-00995-CCE-LPA Document 107-3 Filed 12/17/20 Page 7 of 14
objections.

                                     Pre-Hearing Notice
       11.    The Court finds that the manner and content of the Settlement Notice as set

forth in the Settlement Agreement and in the Exhibits to the Settlement Agreement will

provide the best notice practicable to the Classes under the circumstances.

       12.    The Notice Period must commence within fourteen (14) calendar days after

the entry of the Preliminary Approval Order and should be substantially complete no later

than forty-five (45) days after the entry of the Preliminary Approval Order.

       13.    The Defendants shall provide the notification required under 28 U.S.C. §

1715 to each Appropriate Federal Official and to each Appropriate State Official.

                           Requests for Exclusion from Class
       14.    Any Class Member who wishes to be excluded from the proposed settleme nt

must send a written request for exclusion to the Settlement Administrator, in care of the

post office box rented for that purpose, postmarked no later than twenty-one (21) days

before the Final Fairness Hearing.

       15.    Requests for exclusion must contain the following:

              a.     the Class Member’s name, address and telephone number;

              b.     a statement by the Class Member that he/she wants to be excluded

       from the Class;

              c.     the name and docket number of this Action; and

              d.     the Class Member’s original signature.

       16.    Persons who purport to opt-out of the Settlement as a group, aggregate, or




    Case 1:17-cv-00995-CCE-LPA Document 107-3 Filed 12/17/20 Page 8 of 14
class will not be considered to have validly opted out.

       17.     Any Class Member who does not send a timely written request for exclus io n

meeting the conditions described in the foregoing paragraphs shall be bound by the fina l

Settlement and by all subsequent proceedings, orders and judgments in this Action, even if

such person has pending or subsequently initiates litigation or other proceedings against

any Released Parties relating to matters or the claims released in this Action.

                                  Objections to Settlement

       18.     Any Class Member who does not file a timely written request for exclus io n

may object to the fairness, reasonableness, or adequacy of the settlement.

       19.     Class Members may not seek to exclude themselves from the Class and file

an objection to the proposed settlement.

       20.     Any member of a Class who wishes to object to any aspect of the settleme nt

must deliver to Class Counsel and Defendants’ Counsel, and file with the Court, no later

than forty-five (45) days prior to the date of the Final Fairness Hearing, a written statement

of his/her objection(s).

       21.     Written objections must include: (i) the objector’s name, address, and

telephone number; (ii) the name of this Action and the case number; (iii) a statement of

each objection; (iv) proof of class membership; (v) dates on which the objector is availab le

for deposition; and (vi) a written brief detailing the specific basis for each objection,

including any legal and factual support the objector wishes to bring to the Court’s attentio n

and any evidence the objector wishes to introduce in support of the objection.

       22.     Class Members may raise an objection either on their own or through an




    Case 1:17-cv-00995-CCE-LPA Document 107-3 Filed 12/17/20 Page 9 of 14
attorney hired at their own expense.

        23.   If the objection is made through an attorney, the written objection must also

include: (1) the identity and number of the Settlement Class members represented by

objector’s counsel; (2) the number of such represented Settlement Class members who

have opted out of the Settlement Class; and (3) the number of such represented Settlement

Class members who have remained in the Settlement Class and have not objected.

        24.   If the attorney intends to seek fees and expenses from anyone other than the

objectors that he or she represents, the attorney shall also file with the Court and serve on

Class Counsel and Defense Counsel not later than fifteen days before the Final Fairness

Hearing a document containing the following: (1) the amount of fees sought by the attorney

for representing the objector and the factual and legal justification for the fees being sought;

(2) a statement regarding whether the fees being sought were calculated on the basis of a

lodestar, contingency, or other method; (3) the number of hours already spent by the

attorney and an estimate of the hours to be spent in the future; and (4) the attorney’s hourly

rate.

        25.      By filing an objection, objectors and their counsel submit to the jurisdictio n

of the Court for all purposes relating to this matter, including but not limited to subpoenas

and discovery.

        26.      Objectors must make themselves available for deposition by Class Counsel

and Defense Counsel between the time the objection is filed and a date no later than five

(5) days before the Final Fairness Hearing.

        27.      Any objector or objector’s attorney who intends to make an appearance at




    Case 1:17-cv-00995-CCE-LPA Document 107-3 Filed 12/17/20 Page 10 of 14
the Final Fairness Hearing must deliver to Class Counsel and Defense Counsel and have

file- marked by the Court, no later than thirty days before the Final Fairness Hearing, a

Notice of Intent to Appear. The Notice of Intent to Appear must: (1) state how much time

the Settlement Class Member anticipates needing to present the objection; (2) identify, by

name, address, and telephone number, all witnesses the Settlement Class Member proposes

to have testify; (3) summarize in detail the anticipated testimony of all such witnesses; (4)

identify all exhibits the Settlement Class Member intends to offer in support of the

objection; and (5) attach complete copies of all such exhibits.

       28.    Any Class Member who fails to comply with the provisions of the

subsections concerning objections shall waive and forfeit any and all rights he or she may

have to appear separately and/or object, and shall be bound by all the terms of the

settlement, including the release of the Released Parties, and by all proceedings, orders and

judgments in this Action.

                            Retention of Settlement Administrator
       29.    The Court authorizes KCC Class Action Services, LLC to administer certain

aspects of the settlement, including providing notice to the Class; establishing and

maintaining the Settlement Website; receiving and maintaining correspondence regarding

requests for exclusion, intervention and objections to the settlement; responding to

inquiries from Class members received through the Settlement Website, or by first-cla ss

mail or by telephone; and assisting Defendants’ Counsel and Class Counsel with other

aspects of the settlement as necessary and directed by Counsel.

       30.    KCC Class Action Services, LLC will also serve as the Settlement




   Case 1:17-cv-00995-CCE-LPA Document 107-3 Filed 12/17/20 Page 11 of 14
Administrator.

       31.       The Settlement Administrator shall perform the following duties: (a) prepare

the Notice Plan; (b) disseminate the Notice of Class Settlement; (c) process claim forms

and opt-out forms; (d) receive and serve on Class Counsel, Defendants’ Counsel, and the

Court any written objections and opt-out requests; (e) determine the amounts of the awards

due to eligible Settlement Class members in accord with the terms and procedures set forth

herein and the Settlement Agreement; (f) report, in summary or narrative form, to Class

Counsel and Defendants’ counsel regarding the completion of the tasks identified in this

paragraph; (g) issue other reports and provide any and all files, documents, and data related

to the Settlement Agreement, upon request, to Defendants’ Counsel, or Class Counsel; (h)

carry out other related tasks in accordance with the terms of the Settlement Agreeme nt;

and (i) agree to employ their best efforts to faithfully and fully perform any and all

obligations and duties imposed on the Settlement Administrator pursuant to the Settlement

Agreement and its exhibits and amendments (if any).

                                   Effect of Final Approval

       32.    If the settlement proposed by the Parties is finally approved, the Court shall

enter a separate order approving the settlement, entering judgment and dismissing, with

prejudice, the Class Action Complaint.

       33.    Such order and judgment shall be fully binding with respect to all Class

Members and shall release each and every Defendant and the Released Parties, as defined

in the Settlement Agreement, from any and all claims or causes of action that are based on,

arise from or are related to, directly or indirectly, the Released Claims, as defined in the




   Case 1:17-cv-00995-CCE-LPA Document 107-3 Filed 12/17/20 Page 12 of 14
Settlement Agreement.

         34.      If final approval is not granted, the Settlement is null and void, and the Parties

will revert to their positions as of November 3, 2020 without prejudice to their rights,

claims, or defenses.

                                              Schedule
         35.      The following deadlines shall apply unless modified by further order of the

Court:

                  a.     Notices in the form of the Exhibits to the Settlement Agreement shall

         be sent to Class Members via first class mail, as provided in the Settlement, starting

         within 14 days after entry of this Order, on or before _________.

                  b.     The Notices shall be made available through the Settlement Website

         no later than the date the first Class Notice is mailed.

                  c.     The notice period shall run until ________, 45 days after entry of this

         Order.

                  d.     Any objections to the Settlement shall be submitted on or before

         ___________, at least 45 days prior to the Final Fairness Hearing or approximate ly

         75 days from entry of this Order.

                  e.     Any notices of intent to appear at the Final Approval hearing shall be

         filed and served on or before ___________, at least 30 days prior to the Final

         Fairness Hearing or approximately 90 days from entry of this Order.

                  f.     Any exclusions from the Settlement shall be postmarked no later than

         _______, at least 21 days prior to the Final Fairness Hearing.




   Case 1:17-cv-00995-CCE-LPA Document 107-3 Filed 12/17/20 Page 13 of 14
           g.     The Settlement Administrator shall file proof of the mailing of the

    Postcard Notice and proof of the establishment and maintenance of the Settlement

    Website no later than _____, at least 20 days prior to the Final Fairness Hearing.

           g. The Fairness Hearing shall be held at ___________ on ___________ in

    Courtroom No. ___ of the United States District Court for the Middle District of

    North Carolina, approximately 120 days from this Order.

           h. Class Counsel shall file with this Court their petition for an award of

    attorneys’ fees and reimbursement of expenses and request for incentive awards to

   the Plaintiffs no later than on ___________, within approximately 90 days of this

   order; or 30 days prior to the Final Fairness Hearing.

          i.      The parties shall file and serve papers in support of final approval of

   the settlement, including any responses to proper and timely objections filed thereto,

   by    ___________, at least 10 days prior to the Final Fairness Hearing and

   approximately 110 days after entry of this Order.


DATED:                                               SO ORDERED:



                                              United States District Court Judge




 Case 1:17-cv-00995-CCE-LPA Document 107-3 Filed 12/17/20 Page 14 of 14
